Citation Nr: 0519045	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.  For good cause shown, his motion 
for advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).

In his July 2000 claim the veteran indicated that he was 
claiming compensation for a low back disorder and tinnitus, 
which the RO adjudicated in the November 2001 decision.  This 
letter can also be reasonably construed as requesting an 
increased rating for his service-connected cervical spine 
condition.  The RO has not yet addressed the issue of 
entitlement to a higher rating for the cervical disc disease, 
and that issue is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled any duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran's low back disorder, which has been 
diagnosed as degenerative disc disease, is not related to an 
in-service disease or injury.

3.  In a July 1984 decision the Board denied entitlement to 
service connection for tinnitus, and the veteran was notified 
of that decision.

4.  The evidence received subsequent to the July 1984 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis of the spine be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The July 1984 decision in which the Board denied service 
connection for tinnitus is final, new and material evidence 
has not been received, and the claim is not reopened.  
38 U.S.C. § 4004(b) (1984); 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 19.192 (1984); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his currently diagnosed low back 
disorder and tinnitus were caused by the same in-service 
accident in which he injured his cervical spine.  
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2004).  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist him in developing evidence in support of his 
request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  If VA 
determines that new and material evidence has been submitted 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  38 C.F.R. § 3.159(b) and (c) (2004); 
see also Paralyzed Veterans of America, et. al., 345 F.3d 
at 1342.
Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO informed the veteran of the evidence needed to 
substantiate his claim in August 2000 by informing him of the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit and 
the evidence that the RO would obtain on his behalf.  
Although this notice was provided to the veteran in the 
context of establishing a well grounded claim for service 
connection, which concept was eliminated by the VCAA, the 
notice is, nonetheless, sufficient to inform him of the 
evidence needed to substantiate his claim.  See Wells v. 
Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  In 
addition, the notice was issued prior to the November 2001 
unfavorable decision.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The RO provided the veteran an additional notice in August 
2003 in which the RO fully informed him of the evidence 
needed to establish service connection, including the 
definition of new and material evidence; the evidence that 
the RO would obtain; the evidence and information that he was 
responsible for submitting; and the need to advise VA of or 
submit any evidence that was relevant to the claims.  The RO 
also provided him a copy of the appealed rating decision, a 
statement of the case, and a supplemental statement of the 
case.  In these documents the RO notified him of the law and 
governing regulations, the reasons for the determinations 
made regarding his claim, and the requirement to submit 
medical evidence that established entitlement to service 
connection.  The RO also informed him of the cumulative 
evidence provided to VA or obtained by VA on his behalf, and 
any evidence he identified that the RO was unable to obtain.  
The Board finds that in all of these documents the RO 
informed the veteran of the evidence needed to substantiate 
his claim, the evidence he was responsible for submitting, 
and the evidence that VA would obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds in this case that any deficiency in the 
content or timing of the section 5103(a) notice is not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  He has been fully 
informed of the evidence needed to establish entitlement to 
service connection, and been given the opportunity to submit 
that evidence or identify the evidence for the RO to obtain.  
Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

Regarding the claim for service connection for tinnitus, the 
Board has determined that new and material evidence has not 
been received to reopen that claim.  Because the veteran's 
current claim was submitted prior to August 2001, in the 
absence of new and material evidence VA has no duty to assist 
him in the development of that claim.  See 38 C.F.R. 
§ 3.156(c) (2004).

Regarding the claim for service connection for a low back 
disorder, the RO has obtained the veteran's service medical 
records, and the VA treatment records he identified.  The RO 
also provided him a VA medical examination in August 2000, 
but did not obtain a medical opinion regarding the claimed 
nexus to service.  The Court has held, however, that VA is 
not required to obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  That development is not required because "a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
345 F.3d at 1356.  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a low back 
disorder, and there is no evidence of him having a low back 
disorder for approximately 30 years following his separation 
from service.  For this reason the Board finds that a medical 
opinion is not required in this case because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, in that a medical opinion could not 
establish the existence of an in-service injury.  Duenas, 18 
Vet. App. at 517.

The Board notes that in an August 2003 statement the 
veteran's representative asserted that the RO had not 
obtained all of the veteran's service medical records, in 
that the records did not cover the veteran's entire period of 
service.  The veteran has not, however, identified any 
service medical records that are absent from the file.  He 
claimed to have injured his low back as the result of a 
diving accident, at which time he also injured his neck.  The 
service medical records document the occurrence of the diving 
accident, and the occurrence of the neck injury.  The Board 
finds, therefore, that remand of the case to search for 
additional service medical records is not required.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Service Connection for a Low Back Disorder
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The medical evidence shows that the veteran has degenerative 
disc disease of the spine from T12 to S1, with spinal 
stenosis.  His claim is, therefore, supported by medical 
evidence of a current diagnosis of disability.  The evidence 
does not show, however, that he incurred a low back injury in 
service, or that the currently diagnosed low back disability 
is related to service.  Hickson, 12 Vet. App. at 253.

As an initial matter the Board finds that arthritis of the 
lower spine did not become manifest to a degree of 10 percent 
or more within a year of the veteran's separation from 
service.  Consideration of the presumptive provisions 
applicable to chronic diseases does not, therefore, support a 
grant of service connection.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).

His service medical records show that in August 1943 he was 
involved in a diving accident when he struck his head on the 
bottom of the pool.  The injury resulted in a cervical spine 
strain, for which he was hospitalized for approximately 
10 days.  The service medical records are negative for any 
complaints or clinical findings pertaining to the low back.  
His examination on separation from service in October 1945 
documented chronic neck pain due to the neck injury, but no 
other musculoskeletal defects were reported or found on 
examination.  Service connection for a cervical spine sprain 
has been in effect since October 1945.

The veteran underwent multiple VA examinations beginning in 
October 1947 and received extensive VA treatment for other 
complaints, but there is no evidence of him having any 
problems with his low back prior to October 1976.  The VA 
treatment records reveal that he then began receiving 
treatment for low back pain, which was generally referred to 
as arthritis.  Diagnostic testing in March 1979 resulted in a 
diagnosis of discogenic disease of the lumbosacral spine, 
with radiculopathy into the lower extremities.  Subsequent 
testing revealed degenerative discs at T12-S1, retrolisthesis 
at L2-L3, and spinal stenosis at L3-L4.  None of the medical 
records provide any etiology for the low back disorder.

During the August 2000 VA examination the veteran reported 
having experienced chronic low back pain since he was in 
service.  In addition, the VA treatment records show in 
September and November 2000 that when receiving treatment for 
his low back pain he reported having had the back pain since 
he was in service.  In November 2000 he attributed the back 
pain to the diving injury.  Those assertions are, however, 
contradicted by the contemporaneous records, which reflect no 
injury to the low back while in service and no back symptoms 
until 30 years after his separation from service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  Because his current assertion of having 
experienced low back pain since he was in service is 
contradicted by the more probative contemporaneous records, 
the Board finds that his current assertion is not credible.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The veteran contends that his currently diagnosed low back 
disability was caused by the diving accident while in 
service.  As a lay person, however, he is not competent to 
provide evidence of the etiology of a medical disorder.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not probative, therefore, of whether the 
disorder is related to service.  None of the probative 
medical evidence indicates that the low back disorder is 
related to service.  The Board finds, therefore, that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a low back disorder.
New and Material Evidence Pertaining to Tinnitus
Relevant Laws and Regulations

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C. § 4004(b) 
(1982); 38 C.F.R. § 19.192 (1984).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  Because the 
appellant's claim was initiated prior to August 2001, his 
claim will be adjudicated by applying the law previously in 
effect.
Analysis

The veteran's service medical records are negative for any 
complaints or clinical findings related to tinnitus.  He 
initially claimed entitlement to service connection for 
tinnitus in February 1983, and asserted that the tinnitus was 
caused by the in-service diving accident.  He presented a 
December 1982 medical report indicating that he suffered from 
tinnitus, but showing no etiology for the disorder.  During 
an October 1983 hearing he testified that he always had a 
slight ringing in his ears, but that a few years previously 
the ringing became more loud.

Based on the evidence shown above, in a July 1984 decision 
the Board denied entitlement to service connection for 
tinnitus.  The Board found that there was no evidence of the 
veteran having tinnitus while in service, or for many years 
afterwards.  The veteran was notified of the July 1984 Board 
decision, and that decision is final.  38 U.S.C. § 4004(b) 
(1982); 38 C.F.R. § 19.192 (1984).  

The evidence received subsequent to the July 1984 decision 
includes the report of a May 1985 VA neurologic examination; 
the August 2000 VA medical examination; and VA treatment 
records.  That evidence was obtained in conjunction with the 
veteran's claims for other disabilities, and makes no 
reference to any complaints or clinical findings pertaining 
to tinnitus.  In that the medical records pertain primarily 
to the veteran's treatment for neck and back pain, the 
records are cumulative and redundant of the evidence of 
record in July 1984.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993) (records of treatment many years after service, 
which do not document any nexus to service, are not new and 
material).  The evidence is, therefore, not "new," and the 
Board need not consider whether the evidence is "material."  
Vargas Gonzalez v. West, 12 Vet. App. 321, 327 (1999) (if the 
Board finds that newly presented evidence is cumulative of 
evidence previously considered, the analysis should end 
there).  For these reasons the Board finds that new and 
material evidence has not been received, and the claim of 
entitlement to service connection for tinnitus is not 
reopened.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for tinnitus is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


